Citation Nr: 0732595	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-44 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for a thyroid 
disability.

3.  Entitlement to service connection for uterine fibroids.

4.  Entitlement to service connection for a right knee and 
leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1981 to September 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the veteran's claims for 
service connection for dysplasia, anemia, a thyroid 
disability, uterine fibroids, and for a right knee and leg 
disability.  The veteran disagreed with this decision in June 
2004.  She perfected a timely appeal in December 2004 and 
requested a Travel Board hearing, which was held at the RO 
before the undersigned Acting Veterans Law Judge in March 
2007.

In a written statement received at the veteran's March 2007 
Travel Board hearing, she withdrew her appeal for service 
connection for dysplasia.  See 38 C.F.R. § 20.204.  




FINDINGS OF FACT

The veteran was not treated for anemia, a thyroid disability, 
uterine fibroids, or a right knee and leg disability during 
active service; there is no competent medical evidence 
relating any of these claimed disabilities to any incident of 
or finding recorded during active service.


CONCLUSIONS OF LAW

1.  Anemia was not incurred during active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  A thyroid disability was not incurred during active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

3.  Uterine fibroids were not incurred during active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

4.  A right knee and leg disability was not incurred during 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2003 and additional notice by letter in 
February 2005 and January 2006.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence, and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), generally requesting the 
claimant to provide evidence in his or her possession that 
pertains to the claims.  

While the initial notification did not advise the veteran of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection, notice was provided in 
March 2006.  As no new disability rating or effective date 
for award of benefits will be assigned as the claims for 
service connection are denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess, supra.  Further, when VA readjudicated the 
veteran's claims in February 2007, it cured any timing of 
notice error that may have existed.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Prickett v. Nicholson, 20 
Vet. App. 370 (2006).   

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  In response 
to a request from the RO for the veteran's records, Darnall 
Army Community Hospital, Fort Hood, Texas, notified VA in 
January 2006 that no records were located.  In response to a 
request from the RO for the veteran's records, Red River 
Depot, Texarkana, Texas, notified VA in March 2006 that no 
records were available at that facility.  That same month, in 
March 2006, in response to a request from the RO for the 
veteran's records, Barksdale Air Force Base, Louisiana, 
notified VA that there were no records on file for the 
veteran.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; the veteran has not contended 
otherwise.  

The veteran was afforded a VA examination in connection with 
the uterine fibroid claim.  VA need not conduct an 
examination with respect to the claims of service connection 
for anemia, a thyroid disability or a right knee and leg 
disability decided herein because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claims.  38 C.F.R. § 3.159(c)(4).  In 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Simply stated, those standards are not met in this case.  The 
evidence does not show any evidence of treatment for anemia, 
a thyroid disability, or a right knee and leg disability in 
service or of a nexus between the post-service diagnoses of 
anemia, a thyroid disability or a right knee and leg 
disability and service.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  
See Savage, 10 Vet. App. at 495-498.

Service connection for Anemia

As seen in the veteran's lay statements and Board hearing 
testimony, she contends that she incurred anemia during 
active service as a result of constant excessive bleeding 
from uterine fibroids.

A review of the veteran's service medical records indicates 
that, at her enlistment physical examination in July 1981, 
the veteran denied any relevant medical history.  Clinical 
evaluation was completely normal.  She was not treated for 
any complaints of anemia during active service.  The 
veteran's clinical evaluation was unchanged at a physical 
examination in August 1983.  There were no references to 
anemia in the service medical records dated after August 
1983.

After the veteran separated from active service, she was seen 
as a dependent of her husband (who was on active service) at 
U.S. Army medical facilities.  On outpatient treatment in 
September 2001 at a U.S. Army Health Clinic, the veteran 
reported a history of anemia and complained of constantly 
feeling run down.  She denied any problem with her menses.  
Objective examination showed capillary refill of less than 
3 seconds.  The assessment was anemia.

Prior to undergoing a total abdominal hysterectomy at a 
private hospital in July 2003, it was noted that the veteran 
was anemic due to her significant hypermenorrhea (or 
excessive uterine bleeding occurring at regular intervals).  
The assessment included hypermenorrhea associated with 
anemia.

On private outpatient treatment in February 2007, it was 
noted that the veteran had a history of anemia.  Her medical 
history included a blood transfusion of one unit for iron 
deficient anemia.  Objective examination showed brisk 
capillary refill of all extremities.  The assessment included 
a history of anemia.

The Board finds that a preponderance of the evidence is 
against the veteran's claim for service connection for 
anemia.  The service medical records show no treatment for 
anemia; the veteran was completely clinically normal at her 
entry on to and separation from active service.  In addition, 
although the post-service medical evidence contains a 
diagnosis of anemia in 2001, there is no objective evidence 
that the veteran currently experiences any disability from 
her claimed anemia.

The veteran is competent to testify on factual matters of 
which she has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  In this regard, the Board observes 
that the veteran has asserted that she was treated at Darnall 
Army Community Hospital for anemia in 1991, several years 
after her service separation; although the Board does not 
dispute the veteran's sincerity, this facility notified VA in 
2006 that there were no treatment records for the veteran.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.

The only evidence in support of the veteran's service 
connection claim for anemia are her own lay assertions and 
March 2007 Travel Board hearing testimony.  As a lay person, 
the veteran is not competent to opine on medical matters such 
as the etiology of medical disorders.  The record does not 
show, nor does the veteran contend, that she has specialized 
education, training, or experience that would qualify her to 
provide an opinion on this matter.  Accordingly, the 
veteran's lay statements are entitled to no probative value.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Absent any objective 
medical evidence of current anemia, service connection is not 
warranted.

Service Connection for a Thyroid Disability

The veteran essentially contends that she incurred a thyroid 
disability during active service.

As noted, the veteran reported no relevant medical history 
and was completely clinically normal at her entry on to and 
separation from active service.  She was not treated for any 
complaints of a thyroid disability during active service.

The veteran's post-service medical records show that her 
thyroid uptake was normal in November 2004.  A thyroid 
ultrasound in September 2006 showed bilateral thyroid 
nodules.  The veteran was treated for an abnormal thyroid on 
VA endocrinology clinic consultation in December 2006.  At 
that time, she reported a history of trouble swallowing, 
especially a sticking sensation in the throat with solid 
foods, that has lasted for several months.  An echocardiogram 
of the neck revealed slight bilateral lobe enlargement of the 
thyroid with multiple small nodules.  A swallowing x-ray was 
normal.  Physical examination showed no enlarged thyroid.  
The impression was mild multinodular goiter and mild small 
subcentimeter nodules in the side of the neck without any 
cervical lymphadenopathy.  

On private outpatient treatment in February 2007, the veteran 
complained of a long history of goiter and problems with food 
getting stuck in her throat.  A barium swallow was 
unremarkable.  Her history included thyroid nodules.  
Physical examination showed a diffusely enlarged thyroid 
gland consistent with goiter and no discreet nodules.  The 
assessment included a history of thyroid nodules.

Following a private thyroid ultrasound in February 2007, the 
diagnoses included a small nodule in the right lobe of the 
thyroid, several nodules in the left lobe of the thyroid, and 
a complex cyst in the left lobe of the thyroid.

The Board finds that the preponderance of the evidence is 
against the veteran's service connection claim for a thyroid 
disability.  The veteran was not treated for any thyroid 
problems during active service or within the first post-
service year.  The first record of treatment is in November 
2004, many years after her discharge from active service, 
when her thyroid uptake was normal.  A subsequent thyroid 
ultrasound in September 2006 showed bilateral thyroid 
nodules.  Although the veteran was treated for complaints of 
an abnormal thyroid in December 2006, physical examination 
showed no enlarged thyroid and only mild thyroid nodules.  
Subsequent private treatment in February 2007 confirmed the 
presence of mild thyroid nodules.  More importantly, the 
veteran's post-service treating physicians did not relate the 
veteran's thyroid disability to any incident of or finding 
recorded during active service.  Accordingly, service 
connection for a thyroid disability is not warranted.    

The only evidence in support of the veteran's claim for a 
thyroid disability is her own lay assertions and March 2007 
Travel Board hearing testimony.  And, as discussed above, the 
veteran is not competent to opine on medical matters such as 
the etiology of medical disorders.  Espiritu, supra.  


Service Connection for Uterine Fibroids

The veteran contends that she incurred uterine fibroids in 
1983 and received frequent in-service treatment for symptoms 
of this condition while on active service.  She also contends 
that her uterine fibroids were removed at Darnall Army 
Community Hospital in 1993, several years after her service 
separation.  She contends further that she was required to 
undergo a hysterectomy in 2003 because of her uterine 
fibroids.

As noted, the veteran reported no relevant medical history 
and was completely clinically normal at her enlistment 
physical examination in July 1981.

In February 1982, the veteran complained of vaginal bleeding.

On obstetrics-gynecology (OB-GYN) treatment in May 1982, the 
veteran denied any OB-GYN complaints.  Physical examination 
was routine.  The assessment was a normal gynecological 
examination.  

On OB-GYN treatment in April 1983, the veteran complained of 
suprapubic cramping.  Physical examination was routine with 
mild tenderness noted in the left ovary.  The assessment was 
questionable tenderness to the right lower quadrant.

The veteran was clinically normal at her physical examination 
in August 1983.  An October 19893 treatment record included a 
pelvic examination and diagnosis of mild pelvic inflammatory 
disease.  There were no subsequent relevant entries in the 
service medical records. 

A pelvic ultrasound in July 1993 revealed uterine fibroids.

A pelvic ultrasound from Kenner Army Community Hospital dated 
in July 1997 showed a grossly fibroid uterus.

Following outpatient treatment at a U.S. Army Health Clinic 
in June 1998, the provisional diagnosis was uterine fibroids.

The veteran received regular outpatient treatment at a U.S. 
Army Health Clinic for her uterine fibroids in 2002.  In 
February 2002, the veteran complained of a history of heavy 
bleeding and cramping and questioned whether her fibroids had 
increased since her last pelvic ultrasound.  The impressions 
included uterine fibroids per pelvic ultrasound.  In March 
2002, the veteran complained of a fibroid uterus and pelvic 
and rectal pressure.  Physical examination showed a normal 
pelvis, a pink and  moist vagina with no lesions or blood, 
and a bulky, non-tender uterus.  The assessment was 
symptomatic fibroid uterus.

On private treatment in June 2003, the veteran complained of 
a "quite large" uterus that was "full of fibroids."  
Physical examination showed numerous fibroids in her uterus, 
extending from side wall to side wall.  The private examiner 
recommended a hysterectomy.

On VA gynecological conditions examination in May 2005, the 
VA examiner reviewed the veteran's claims file and service 
medical records.  He noted that the veteran had been seen 
during active service for vaginal infections and for 
menstrual cramps.  The uterus was normal in size on 2 
different in-service examinations with no fibroids.  Post-
service medical records in the claims file also were reviewed 
and showed that the first evidence of uterine fibroids was 
dated in 1993.  The veteran's 2003 hysterectomy for fibroids 
also was noted.  The VA examiner opined that there was no 
evidence that uterine fibroids were evident during the 
veteran's active service.  The diagnoses included surgical 
absence of uterus dated to 2003.

In a January 2007 letter, a private physician, E.E.S, stated 
that after reviewing the veteran's medical records, it was 
his opinion that she "could have" had problems with her 
uterine fibroids as early as July 3, 1983.

The Board finds that the preponderance of the evidence is 
against the veteran's service connection claim for uterine 
fibroids.  The veteran was treated during active service for 
a complaint of vaginal bleeding in February 1982, although 
there was no definitive diagnosis of a disability offered in 
connection with those findings.  The veteran also was 
clinically normal at both her entry on to and separation from 
active service, so whatever vaginal bleeding she experienced 
during active service had resolved by service separation.  
The veteran was treated following service separation for 
uterine fibroids and, in January 2007, Dr. E.E.S. provided an 
opinion in support of the veteran's claim in which he 
concluded that the veteran "could have had problems with her 
uterine fibroids" as early as July 1983.  Although 
Dr. E.E.S. stated that he had reviewed the veteran's medical 
records, it is not clear if he had access to or reviewed the 
veteran's claims file, to include her service medical 
records, prior to offering his opinion.

Service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2006).  Medical evidence which merely indicates that 
the alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Accordingly, 
even if the January 2007 opinion of Dr. E.E.S. is viewed in 
the light most favorable to the veteran, this opinion does 
not establish service connection for uterine fibroids.

By contrast, after reviewing the veteran's complete claim 
file, including her service medical records, the VA examiner 
determined in May 2005 that the veteran's uterine fibroids 
were not related to active service.  The veteran's other 
post-service treating physicians also did not relate her 
uterine fibroids to any incident of or finding recorded 
during active service.  Thus, the Board finds that the 
preponderance of the medical opinion evidence is against the 
veteran's claim.

The only evidence in support of the veteran's claim for 
uterine fibroids are her own lay assertions and March 2007 
Travel Board hearing testimony.  And, as discussed above, the 
veteran is not competent to opine on medical matters such as 
the etiology of medical disorders.  Espiritu, supra.

Service Connection for a Right Knee and Leg Disability

The veteran contends that she injured her right knee and leg 
during active service and that she has experienced knee pain 
and swelling since service.

As noted, the veteran was completely clinically normal at her 
enlistment and last physical examinations.  In October 1981, 
the veteran complained of pain in the right groin after going 
over an obstacle and injuring her leg when landing.  
Objective examination showed no pain on palpation and pain to 
adduction and anterior flexion of the leg.  The assessment 
was muscle strain.  

The post-service medical evidence only shows that, on right 
knee x-rays in December 2005, there was no fracture, 
dislocation, or any other bone and joint abnormalities, and a 
tiny soft tissue calcification adjacent to the fibular head 
of an unknown nature.  The impression was a normal right 
knee.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
right knee and leg disability.  The service medical records 
show that, although the veteran received treatment for muscle 
strain after complaining of injuring her leg in October 1981, 
there was no definitive diagnosis of a disability offered in 
connection with those findings.  In addition, the veteran had 
not submitted any medical evidence showing that she currently 
has a right knee and leg disability.

The veteran is competent to testify on factual matters of 
which she has first-hand knowledge.  Washington, supra.  In 
this regard, the Board observes that the veteran has asserted 
that she was diagnosed with and treated for a right knee and 
leg disability during active service; although the Board does 
not dispute the veteran's sincerity, a review of her 
available service medical records shows only that she was 
treated for muscle strain during active service.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau and Brammer, both supra.  Simply put, 
service connection is not warranted in the absence of proof 
of a present disability.

The only evidence in support of the veteran's claim for a 
right knee and leg disability are her own lay assertions and 
March 2007 Travel Board hearing testimony.  And, as discussed 
above, the veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  Espiritu, 
supra.


ORDER

Entitlement to service connection for anemia is denied.

Entitlement to service connection for a thyroid disability is 
denied.

Entitlement to service connection for uterine fibroids is 
denied.

Entitlement to service connection for a right knee and leg 
disability is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)




 Department of Veterans Affairs


